Title: To Benjamin Franklin from William Alexander, 17 July 1783
From: Alexander, William
To: Franklin, Benjamin


          
            My Dear Sir
            Paris 17 Julliet 1783
          
          In case our friend Williams shoud not
            provide for Some bills drawn by Mr Bache of Philadelphia will You not think it proper to
            do it? They can hardly exceed 1000— If you think this proper—You shoud Write Williams to
            address the holders to you— My meaning
            in this is that you woud probably Chuse to save Mr Bache the dishonor & loss which
            is very Considerable on the return of Bills— I have written to Williams & am going
            to set out for St Germains. I beg my
            respects to Your Son & am wt greatest Esteem Dear Sir Your most obt hble S
          
            W Alexander
            If You write to Williams desire him to tell You the precise
              amount that You may know Exactly the Extent.
          
         
          Addressed: A Son Excellence / Monsieur
            Le Docteur Franklin / Ministre Plenipotentiaire des / Etats Unis d’Ame à la Cour de
            France / à Passy
        